Citation Nr: 1113933	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected bronchial asthma, also claimed as chronic obstructive pulmonary disease, to include the issue of restoration of a 60 percent evaluation between October 1, 2007 and October 15, 2009.

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to May 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which decreased the Veteran's evaluation for his bronchial asthma from 60 percent to 30 percent, with an effective date of October 1, 2007.  As the RO's reduction of the Veteran's rating was in response to a claim for an increased rating which the Veteran had filed in June 2006, the scope of the issue on appeal includes both the issue of entitlement to restoration of the 60 percent evaluation as of October 1, 2007, and a claim for an increased rating.  See also Veteran's letter, received in January 2008 (asserting that the reduction was improper, and that, "In fact his doctor feels he is not getting better but worse.").  In this regard, in the July 2007 decision on appeal, the RO evaluated the Veteran's bronchial asthma as 60 percent disabling prior to October 1, 2007, as 30 percent disabling from October 1, 2007 to October 14, 2009, and as 60 percent disabling as of October 15, 2009.  

In August 2010, the Veteran was afforded a hearing at the RO before the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's docket due to the Veteran's age, pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to an increased rating for service-connected bronchial asthma, also claimed as chronic obstructive pulmonary disease, evaluated as 60 percent disabling, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The RO's July 2007 RO rating decision, which reduced the Veteran's rating for his service-connected bronchial asthma from 60 percent to 30 percent, effective October 1, 2007, did not consider required regulatory provisions and denied the Veteran due process.  


CONCLUSION OF LAW

The RO's July 2007 RO rating decision, which reduced the Veteran's rating for his service-connected bronchial asthma from 60 percent to 30 percent, effective October 1, 2007, is void ab initio, and the criteria for restoration of the 60 percent rating for this condition are met at all times since October 1, 2007.  38 C.F.R. §§ 3.105, 3.344 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1954, the RO granted service connection for bronchial asthma, evaluated as 10 percent disabling, under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  In July 2002, the RO increased his rating to 30 percent.  In July 2005, the RO increased his rating to 60 percent.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  

In June 2006, the Veteran filed a claim for an increased rating.  In January 2007, the RO notified the Veteran that it proposed, in fact, to reduce his rating from 60 percent to 30 percent.  The notice essentially stated that the basis for the proposed reduction was that recent VA reports, to include VA pulmonary function tests dated in December 2006, indicated that his bronchial asthma had improved.  

In April 2007, the RO decreased the Veteran's evaluation for his bronchial asthma to 30 percent, with an effective date of July 1, 2007.  The Veteran requested a DRO (decision review officer) review his claim, and in July 2007, the RO issued another rating decision, in which it essentially affirmed its previous reduction of the Veteran's evaluation for his bronchial asthma from 60 percent to 30 percent, however, in this decision the RO assigned an effective date for the reduction of October 1, 2007.  

The issue is whether the RO's July 2007 reduction in the disability rating from 60 percent to 30 percent, effective October 1, 2007, was legally proper.  

At the time of the RO's July 2007 rating decision, the Veteran's 60 percent rating had been in effect from May 10, 2004.  Therefore, the 60 percent rating had not been in effect for more than 5 years.  

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2010).  The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.  

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations."  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

It appears that the procedural safeguards have been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the RO's January 2007 notification to the Veteran of the proposed reduction, and indicated that the Veteran's rating for his bronchial asthma was to be reduced to 30 percent, and the reasons for the proposed reduction were discussed.  

However, a review of the RO's July 2007 decision, and the December 2007 statement of the case (SOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 60 percent rating just as it would a claim for an increased rating.  Specifically, the July 2007 decision, and the SOC, phrased the issue solely as one of an "evaluation," the RO's analysis only discussed the criteria at 38 C.F.R. § 4.97, DC 6602, and the RO failed to include or discuss the provisions of 38 C.F.R. § 3.344.  Furthermore, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown.  Finally, under 38 C.F.R. § 3.344(a), ratings on account of diseases subject to temporary or episodic improvement, to include bronchial asthma, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  In this case, it appears that the reduction was based on one VA examination, in December 2006, and there was no discussion of whether "sustained improvement has been demonstrated."  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).  

Since the rating decision that accomplished the reduction of the 60 percent evaluation for the Veteran's service-connected bronchial asthma did not properly apply the provisions of 38 C.F.R. §§ 3.105 and 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 60 percent evaluation effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).  

The Board finds that the Veteran's 60 percent evaluation was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 60 percent evaluation for the Veteran's bronchial asthma should be restored.  Accordingly, the Board finds that restoration of the 60 percent evaluation for the Veteran's bronchial asthma, effective October 1, 2007, is warranted.  

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, to the extent the Board has fully granted the Veteran's claim for restoration of the 60 percent rating for his bronchial asthma, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Restoration of the 60 percent disability evaluation for service-connected bronchial asthma is granted.  


REMAND

At his hearing, held in August 2010, the Veteran stated that he had been hospitalized "several times" in the last year, and that he had been hospitalized at Memorial Hospital in Miramar, and "the Hollywood Memorial," between 2007 and 2009.  At the hearing, it was agreed that the record would be held open 60 days in order to afford the Veteran time to submit these records.  

The only submitted medical reports that have been received since the Veteran's August 2010 hearing consist of private pulmonary function test results, dated in January 2011.  

In summary, it appears that there are relevant medical records which exist which have not been associated with the claims files.  On remand, the Veteran should be contacted and requested to identify all relevant treatment he has received for respiratory symptoms since 2007, and an attempt should be made to obtain all relevant medical treatment reports that are not currently associated with the claims files.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

A review of the Veteran's transcript from his hearing, held in August 2010, shows that the Veteran appears to have testified that his symptoms had worsened since his last VA examination (i.e., in May 2009, with additional VA pulmonary function tests performed in October 2009).  He testified that he had difficulty walking due to shortness of breath, and that he was taking Advair and Xopenex.  Accordingly, on remand, the Veteran should be afforded another examination of his bronchial asthma.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Finally, in March 2010, the Veteran filed a claim for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  This claim has not yet been adjudicated by the agency of original jurisdiction.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  

In this case, the Veteran's increased rating claim is being remanded for additional development, to include an attempt to obtain medical evidence, and an examination.  The claim for TDIU is considered to be "inextricably intertwined" with the claim for an increased rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of this claim must be deferred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the Veteran to provide the details of all treatment for respiratory symptoms since 2007, to include any treatment at Memorial Hospital, and Hollywood Memorial Hospital, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, attempt to obtain these records.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his bronchial asthma.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history.  All necessary diagnostic testing and evaluation should be performed.

All clinical manifestations of the bronchial asthma, including symptoms and resulting complications, should be indicated.  The examiner should specifically comment on whether the Veteran has weekly attacks with episodes of respiratory failure, and/or whether he requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

In addition, the examiner is requested to discuss whether the Veteran's bronchial asthma renders the Veteran unable to engage in substantially gainful employment, and the examiner should describe the effect of bronchial asthma on the Veteran's occupational functioning and daily activities, supporting such opinion with reference to manifested symptomatology and limitations.  

3.  Readjudicate the increased rating issue, to include consideration of all evidence received after the most recent supplemental statement of the case (SSOC), dated in November 2009, and adjudicate the issue of entitlement to TDIU.  If either of the determinations remains unfavorable to the appellant, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


